762 A.2d 1085 (2000)
John W. SIEKIERDA, Appellee,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
December 22, 2000.

ORDER
PER CURIAM:
AND NOW, this 22nd day of December, the order of the common pleas court is REVERSED, and the matter is remanded for further proceedings consistent with Commonwealth v. McCafferty, ___ Pa. ___, 758 A.2d 1155 (2000), and Harrington v. Commonwealth, ___ Pa. ___, 763 A.2d 386 (2000).
Justice CAPPY files a concurring statement.
CAPPY, Justice, concurring.
I join the per curiam reversal and remand for the reasons set forth more fully in my concurring opinion in Harrington v. Commonwealth, Dep't of Transp., ___ Pa. ___, 763 A.2d 386 (2000).